14‐1663‐cv 
     Advanced Aerofoil Technologies v. Todaro   
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
                                                                                       
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  19th  day  of  December,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  RALPH K. WINTER, 
 7                           BARRINGTON D. PARKER,   
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          ADVANCED AEROFOIL TECHNOLOGIES, AG, 
13          a Swiss Corporation, ADVANCED AEROFOIL 
14          TECHNOLOGIES, INC., a Delaware Corporation, 
15          ADVANCED AEROFOIL TECHNOLOGIES, 
16          GMBH, a German Corporation, 
17           
18                                           Petitioners‐Appellants, 
19                                    
20                                   v.                                                   No. 14‐1663‐cv 
21                                                                                     
22          THOMAS TODARO, ADVANCED 
23          ENGINEERING TECHNOLOGIES, INC., 
24          ANTHONY CHALDER, MARK TARBY, 
                                                      1
 1         CHARLES BYRD, DENNIS PFISTER, 
 2          
 3                                          Respondents‐Appellees.  
 4                  
 5         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6          
 7         FOR APPELLANTS:                  James T. Kim, Cole, Schotz, Meisel, Forman & 
 8                                          Leonard, P.A., Hackensack, NJ.  
 9          
10         FOR APPELLEES:                   Jaye Quadrozzi, Young & Associates, Farmington 
11                                          Hills, MI.     
12          
13         Appeal from a judgment of the United States District Court for the 
14   Southern District of New York (Robert W. Sweet, Judge). 
15         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
16   AND DECREED that the judgment of the District Court is AFFIRMED. 
17         Advanced Aerofoil Technologies, Inc. and its affiliates (collectively, 
18   “AAT”) appeal from the District Court’s May 19, 2014 judgment granting 
19   Respondents‐Appellees’ motion to affirm a final arbitration award dated July 16, 
20   2013 (the “Award”) and dismissing AAT’s petition to vacate the Award.    We 
21   review the dismissal of a petition to vacate an arbitral award de novo.    Kolel Beth 
22   Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 103 (2d Cir. 
23   2013).    We assume the parties’ familiarity with the facts and record of the prior 
24   proceedings, to which we refer only as necessary to explain our decision to affirm.   
25         1.     Exceeding Authority 
26         AAT argues that the Award should have been vacated because it exceeded 
27   the arbitrator’s power.    Under New York law, an arbitral award may be vacated 


      The Clerk of the Court is directed to amend the caption of this case as set forth 
     above. 
      
                                               2
 1   if “an arbitrator, or agency or person making the award exceeded his power or so 
 2   imperfectly executed it that a final and definite award upon the subject matter 
 3   submitted was not made.”    N.Y. C.P.L.R. § 7511 (b)(1)(iii).    However, “[c]ourts 
 4   are reluctant to disturb the decisions of arbitrators lest the value of this method of 
 5   resolving controversies be undermined.”    Matter of Goldfinger v. Lisker, 68 
 6   N.Y.2d 225, 231 (1986).    A final arbitral award will not be vacated for exceeding 
 7   the arbitrator’s power “unless it is violative of a strong public policy, or is totally 
 8   irrational, or exceeds a specifically enumerated limitation on [the arbitrator’s] 
 9   power.”    Matter of Silverman (Benmor Coats), 61 N.Y.2d 299, 308 (1984).    AAT’s 
10   only argument is that the arbitrator exceeded his power on the third basis.   
11             We reject AAT’s argument that the arbitrator exceeded his authority.   
12   First, having not applied for a stay of arbitration, AAT waived any arguments 
13   that the Award exceeded the power of the arbitrator.    See id. at 309 (“[T]he 
14   contention that a claim proposed to be submitted to arbitration is in excess of the 
15   arbitrator’s power is waived unless raised by an application for a stay.”).   
16   Second, the Award was justified by the arbitrator’s analysis of the underlying 
17   Termination Agreement between the parties.    In challenging the arbitrator’s 
18   authority to award appellees $302,165.55 in attorneys’ fees and costs, AAT relied 
19   on a clause in the Agreement providing that “the parties will bear their own costs, 
20   expenses, and attorneys’ fees.”    However, the attorneys’ fees provision of the 
21   Agreement permitted some exceptions, and the arbitrator reasonably concluded 
22   that an exception was warranted here because AAT breached the covenant not to 
23   sue and the arbitration clause of the Agreement by filing several lawsuits against 
24   the appellees.    See id. at 308 (“[A]n arbitrator is not bound by principles of 
25   substantive law . . . [and] may do justice as he sees it, applying his own sense of 
26   law and equity to the facts as he finds them to be and making an award reflecting 

                                                3
 1   the spirit rather than the letter of the agreement.”); see also Matter of Falzone 
 2   (New York Cent. Mut. Fire Ins. Co.), 15 N.Y.3d 530, 534 (2010) (“Even where an 
 3   arbitrator has made an error of law or fact, courts generally may not disturb the 
 4   arbitrator’s decision.”); In re Prof’l, Clerical, Technical, Employees Ass’n (Bd. of 
 5   Educ. for Buffalo City Sch. Dist.), 959 N.Y.S.2d 310, 312 (4th Dep’t 2013) (“So long 
 6   as an arbitrator offer[s] even a barely colorable justification for the outcome 
 7   reached, the arbitration award must be upheld.”) (quotation marks omitted).     
 8          2.      Manifest Disregard 
 9          AAT argues that the Award was rendered in manifest disregard of the law.   
10   “A party seeking to vacate an arbitration award on the basis of manifest disregard 
11   of the law must satisfy a two‐pronged test, proving that: (1) the arbitrator knew of 
12   a governing legal principle yet refused to apply it or ignored it altogether, and (2) 
13   the law ignored by the arbitrator was well defined, explicit, and clearly applicable 
14   to the case.”    D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110‐11 (2d Cir. 2006) 
15   (quotation marks omitted).    AAT fails to satisfy this stringent test, and we 
16   therefore reject the argument that the Award was issued in manifest disregard of 
17   the law.1   
18           
19           
20           
21           


     1AAT appears to misconstrue our manifest disregard standard, see D.H. Blair, 
     462 F.3d at 110‐11, and argues that we should review the Award for manifest 
     disregard pursuant to N.Y. C.P.L.R. § 7511(b)(1).    Even assuming that reviewing 
     an arbitral award for manifest disregard pursuant to state law is analytically 
     appropriate – given our caselaw, it is not – as discussed above, none of the limited 
     New York state law bases for vacating an arbitral award exist here.
                                               4
1         We have considered all of AAT’s remaining arguments and conclude that   
2   they are without merit.    For the foregoing reasons, the judgment of the District 
3   Court is AFFIRMED.     
4                                          FOR THE COURT: 
5                                          Catherine O=Hagan Wolfe, Clerk of Court 
6                                           




                                               5